Title: The General Assembly Session of May 1784 (Editorial Note)
From: General Assembly
To: 


Editorial Note
The sword had been sheathed, so the problems faced by the Commonwealth of Virginia and her sister states in 1784 were no longer a life-and-death matter. As James Madison rode down to Richmond in May his thoughts must have been on the still-unsolved dilemma that had confronted Congress from almost the outset: finance. The cost of running the small bureaucracy that kept the Confederation operating was not great, but the debt accumulated through seven years of war was by 1784 standards staggering, totaling some £40 million, while the interest kept piling up with unpaid creditors both at home and abroad. Americans in Madison’s time regarded that national debt in the same manner as English politicians had looked upon theirs—a high-priority matter of both national honor and fiscal solvency. Most of the difficulties Madison and his fellow legislators faced came down to a single concern—money, or the lack of it.
Thus there had been little cheering when the end of the war was formally proclaimed, and if a German traveler’s observations are to be credited, the delegates were more concerned with talking about “horse-races, runaway negroes, yesterday’s play, [or] politics,” than with carrying on legislative business. Johann Schoepf’s view of Patrick Henry certainly rang true. “Among the orators here is a certain Mr. Henry who appears to have the greatest influence over the House” (Johann David Schoepf, Travels in the Confederation, 1783–1784, trans. Alfred J. Morrison [2 vols.; Philadelphia, 1911], II, 55, 56). Indeed, Henry was as powerful in 1784 as he had been in 1774—still a man to be reckoned with before any substantial changes could be wrought. From early conversations, JM was led to believe that one of his favored schemes—a revision of the Articles of Confederation “giving greater Powers to the fœderal government”—would have Henry’s support during this May session (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., VII, 257). But if Henry made such a promise, he quickly forgot it.
What JM soon learned was that the peacetime power structure in Virginia was as jealous and static as in earlier days. Peace brought a shifting of attention to the lingering problems of prewar debts owed to British merchants which many Virginians were not eager to settle. Then there was the need to repeal wartime legislation. The revised code of Virginia’s statutes, which a committee headed by Jefferson had undertaken back in 1777–1779, was gathering dust. Great Britain had taken steps to choke the lucrative trade with her West Indian colonies. The states’ accounts with the Confederation desperately needed settlement.
On the other hand, there was some good news. Prices for corn and tobacco were rising, which meant that farmers could pay their taxes (at least part of them) without undue strain. Some of the northern states were quibbling over boundaries and resented the rapacity of their neighbors, but Virginia had no quarrels with North Carolina, and the Maryland legislature appeared disposed toward a settlement of grievances related to the maritime use of Chesapeake Bay. There was a small surplus in the state treasury, but state contributions to the federal government were not possible unless taxes were forthcoming. Various kinds of paper currency (including tobacco warehouse receipts) kept the economy from stagnating. Nobody was starving, and if tobacco prices kept rising, there were prospects for an unusually prosperous year ahead.
JM saw signs of coming trouble, however, and hoped to forestall some of it at the May 1784 session of the General Assembly. The Virginia cession of its vast western territory above the Ohio had given the entire Union a stake in its development. For the moment, Congress looked on the enormous wilderness as the solution for the debt problem, a majority of the delegates being disposed to sell the Northwest Territory to pay off wartime debts. Left unsettled were the irritating Spanish presence in the Mississippi Valley and the British garrisons still (because of unfinished business from the Treaty of Paris) holding western posts. The Spanish were inclined to block western expansion by closing the great central river to American shippers. The two European powers thought they were maintaining valid interests, but in asserting their power they also aided the cause of American nationality by demonstrating the weaknesses of a decentralized Confederation.
A weak Congress was powerless to force concessions from haughty diplomats from Madrid or London, but at Richmond the talk was tough. Patrick Henry said more than once that Virginia ought to make no concessions to British creditors until the frontier posts were properly in American hands. Between the British and Henry’s followers there stretched a tightrope on which JM, at the 1784 legislative sessions, was forced to dance.
Fortunately JM was never one to seek a showdown in a fight he was sure to lose. He wanted to answer Congress in the most positive terms when a flexibility in the Articles of Confederation was sought that would have given the national government a certain source of revenue. JM took to the hustings, he later recalled, because in the forum of the House of Delegates he would have an opportunity to bring about “a rescue of the Union, and the blessings of liberty staked on it, from an impending catastrophe.” He could also help restore public confidence in the fiscal soundness of the new nation (Madison, Papers [Gilpin ed.]Henry D. Gilpin, ed., The Papers of James
          Madison (3 vols.; Washington, 1840)., II, 693–94). Unquestionably the younger men in Virginia politics expected him to furnish leadership. “The Assembly … have formed great Hopes of Mr. Madison, and those who know him best think he will not disappoint their most sanguine Expectations,” William Short informed Jefferson (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., VII, 257).
At the outset of the session, the prospects were not bleak. Henry told JM and others, during a coffee-house conversation, that he would work for a strengthening of the Confederation because “a bold Example set by Virginia would have Influence on the other States” (ibid., p. 257). As JM learned, Henry was capable of saying one thing and doing another. The battle grew hotter as the session progressed, with JM in the thick of it because of numerous assignments, including the chairmanship of the Commerce committee. But JM had learned a deftness that gave him a great advantage over intractable men. He knew the heat of battle, but JM was never burned badly because he knew when to let go of an overheated issue. By fending off measures to subsidize the Protestant Episcopal church, by keeping Kentuckians from feeling totally neglected, and by holding out hope that Congress and the British creditors might all get their money some day, he demonstrated remarkable skills as a legislator.
JM’s role during this session is readily apparent from the legislation preserved in his handwriting and printed in this volume. It is not a complete record, however, because the General Assembly files in the Virginia State Library are fragmentary. JM’s holographs need no justification, but probably many bills are missing which carried his ideas if not his whole construction. A clue to his unrecorded work is furnished by a ceremonial courtesy of that day: the House of Delegates expected a bill’s author to carry the passed measure forward to the Senate. Nevertheless the journal entry “Mr. Madison was ordered to carry the bill to the Senate” is not an infallible guide, for on a given occasion the drafter of legislation could be absent on other business or ill—in which case a designated committee member may simply have performed an assigned errand. Sometimes, committee chairmen filled this role. This was doubtless the case with some of the bills for which there exists no evidence of JM’s interest other than the fact that he took it to the Senate. Appendix A of this volume carries a full listing of legislation which JM introduced or carried to the Senate but did not draft.
